DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on March 14, 2019; April 14, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the portable medium (claim 1); display screen (claim 2, 16, 17); mapping sensor (claim 2, 16, 17); input interface (claim 2, 16, 17); optical sensor (claim 3); circuit/microprocessor (claim 4, 16, 17); data communication interface (claim 5, 19); external computer (claim 5); inertial motion unit (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
	Claim 9 (line 6), Examiner suggests -- of known size --.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) portable medium displaying…in claim 1
	b) input interface receives…in claim 2, 3, 10 
	c) data communication interface for exchanging…in claim 5
	d) inertial motion unit for recording…in claim 8
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 13, the claim recites “wherein the electronic device is further configured to compute the reading speed”, which is a computer implemented function without the corresponding algorithm (MPEP 2161.01).  Specifically, for a computer implemented function, [i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.  Applicant’s specification provides no algorithm to determine a reading speed with the 
	As to claim 14, the claim recites “a voice input and wherein the electronic device is further configured to recognize specific words in the voice input…” which is a computer implemented function without the corresponding algorithm (MPEP 2161.01).  Specifically, for a computer implemented function, [i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.  Applicant’s specification provides no algorithm to recognize any specific words from the voice input, thus the claim lacks sufficient detail of the necessary algorithm to perform the computer-implemented function (MPEP 2161.01).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “the face and eyes” of the individual which lacks antecedent basis.
claim 1, the claim recites (lines 3-4) “a recognizing limit distance is determined”, recites (lines 12-13) “a recognizing limit distance is detected”, and then recites (lines 13-14), “said limit distance is measured”, which lacks antecedent basis.  Is the “said limit distance” the recognizing limit distance that is determined or the recognizing limit distance that is detected, or other?
	As to claim 2, the claim recites “a natural posture” which is a subjective/relative term which renders the claim indefinite.  The term "natural posture" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)). Specifically, what constitutes a natural posture appears to be subjective/relative to the practitioner of the invention and thus it is unclear what the metes and bounds of the invention are.  What is “natural” to one person may not be “natural” to another.
	As to claim 2, the claim recites “an electronic device…designed to ensure that” which is unclear to what is meant by “designed to ensure” and whether this is a positively recited limitation or an optional limitation.  For purposes of compact prosecution, Examiner will consider the electronic device performs the steps/functions.
	As to claim 2, the claim recites “said distance” which lacks antecedent basis.  Specifically, there are several “distances” in claims 1 and 2 and thus unclear what constitutes “said distance”.
	As to claim 3, the claim recites “an electronic device…designed to ensure that” which is unclear to what is meant by “designed to ensure” and whether this is a 
	As to claim 3, the claim recites (line 14) “the corresponding computed distance” which lacks antecedent basis.
	As to claim 4, the claim recites “the portable medium being designed to ensure that” which is unclear to what is meant by “designed to ensure” and whether this is a positively recited limitation or an optional limitation.  For purposes of compact prosecution, Examiner will consider the portable medium performs the steps/functions.
	As to claim 5, the claim recites “the portable medium and external computer being designed to ensure that at least the value of the visual correction is computed by the external computer” which is unclear to what is meant by “designed to ensure” and whether this is a positively recited limitation or an optional limitation.  For purposes of compact prosecution, Examiner will interpret the claim such that the external computer computes the value of visual correction.
	As to claim 8, the claim recites (line 3) “the electronic device” which lacks antecedent basis.
	As to claim 8, the claim recites “the recorded related images” which lacks antecedent basis.
	As to claim 8, the claim recites “the projection ratio” which lacks antecedent basis.
	As to claim 8, the claim recites “and, in case the electronic device further comprises an inertial motion unit…” which appears to be an optional feature.  The claim appears indefinite because it is unclear if the inertial motion unit is necessary to 
	As to claim 9, the claim recites “the electronic device” which lacks antecedent basis.
	As to claim 9, the claim recites “the recorded images” which lacks antecedent basis.
	As to claim 9, the claim recites “the projection ratio” which lacks antecedent basis.
	As to claim 10, the claim recites “the computed distance” which lacks antecedent basis.
	As to claim 10, the claim recites “the electronic device” which lacks antecedent basis.
	As to claim 10, the claim recites “the input interface” which lacks antecedent basis.
	As to claim 10, the claim recites “closest as possible”/”farthest as possible” which is a subjective/relative term which renders the claim indefinite.  The terms “closest as possible”/”farthest as possible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).	Specifically, such distances appear subjective to the practitioner of the 
	As to claim 11, the claim recites “the electronic device” which lacks antecedent basis.
	As to claim 12, the claim recites “the input interface” which lacks antecedent basis.
	As to claim 12, the claim recites “the electronic device” which lacks antecedent basis.
	As to claim 12, the claim recites “the entry corresponding to the detection” which lacks antecedent basis.
	As to claim 12, the claim recites (line 4) “the limit distance”, which lacks antecedent basis.  Specifically claim 1 recites a recognizing limit distance and a measured limit distance, thus “the limit distance” is unclear.
	As to claim 12, the claim recites “a mimic change of the face in the images” which is unclear as to what is being mimicked.  For purposes of examination, Examiner will consider a change in a face image as meeting the limitation.
	As to claim 13, the claim recites “the input interface” which lacks antecedent basis.
	As to claim 13, the claim recites “the entry corresponding to the detection” which lacks antecedent basis.
	As to claim 13, the claim recites (line 5) “the limit distance”, which lacks antecedent basis.  Specifically claim 1 recites a recognizing limit distance and a measured limit distance, thus “the limit distance” is unclear.
claim 13, the claim recites “the electronic device” which lacks antecedent basis.
	As to claim 13, the claim recites “a mimic change of the face in the images” which is unclear as to what is being mimicked. For purposes of examination, Examiner will consider a change in a face image as meeting the limitation.
	As to claim 13, the claim recites (line 8) “the images” which lacks antecedent basis.
	As to claim 13, the claim recites “the reading of” which lacks antecedent basis.
	As to claim 13, the claim recites “the reading speed” which lacks antecedent basis.
	As to claim 13, the claim recites “the computation circuits” which lacks antecedent basis.
	As to claim 13, the claim recites “the corresponding computed distance” which lacks antecedent basis.
	As to claim 14, the claim recites “the input interface” which lacks antecedent basis.
	As to claim 14, the claim recites “the entry corresponding to the detection” which lacks antecedent basis.
	As to claim 14, the claim recites (line 5) “the limit distance”, which lacks antecedent basis.  Specifically claim 1 recites a recognizing limit distance and a measured limit distance, thus “the limit distance” is unclear.
	As to claim 14, the claim recites “the electronic device” which lacks antecedent basis.
claim 14, the claim recites “a mimic change of the face in the images” which is unclear as to what is being mimicked. For purposes of examination, Examiner will consider a change in a face image as meeting the limitation.
	As to claim 14, the claim recites (line 8) “the images” which lacks antecedent basis.
	 As to claim 16, the claim recites “a natural posture” which is a subjective/relative term which renders the claim indefinite.  The term "natural posture" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)). Specifically, what constitutes a natural posture appears to be subjective/relative to the practitioner of the invention and thus it is unclear what the metes and bounds of the invention are.  What is “natural” to one person may not be “natural” to another.
	As to claim 17, the claim recites “a natural posture” which is a subjective/relative term which renders the claim indefinite.  The term "natural posture" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)). Specifically, what constitutes a natural posture appears to be subjective/relative to the practitioner of the invention and thus it is unclear what the metes and bounds of the invention are.  What is “natural” to one person may not be “natural” to another.
	As to claim 18, the claim recites “the portable medium being designed to ensure that” which is unclear to what is meant by “designed to ensure” and whether this is a 
	As to claim 19, the claim recites “the portable medium and external computer being designed to ensure that at least the value of the visual correction is computed by the external computer” which is unclear to what is meant by “designed to ensure” and whether this is a positively recited limitation or an optional limitation.  For purposes of compact prosecution, Examiner will interpret the claim such that the external computer computes the value of visual correction.
	Claims 2-20 are rejected as dependent upon at least claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11-12, 16-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wolffsohn et al. (US 2013/0301007 - Wolffsohn).
	As to claim 1, Wolffsohn teaches a measurement method for determining a value of a visual correction need for a near vision of an individual in a natural posture for near vision wherein a recognizing limit distance is determined so that the individual is able to recognize at least one predetermined symbol disposed farther than the limit distance relatively to the individual an unable to recognize the at least one 
	As to claim 2, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches the portable medium is an electronic device comprising at least a display screen (Wolffsohn Fig. 1 - 14; Fig. 6 - 52; para. [0024], [0065]), a mapping sensor (Woffsohn Fig. 1 - 16, 18; Fig. 6 - 60; para. [0024], [0065]), and an input interface (Wolffsohn Fig. 1 - 20, 22; Fig. 6 - 54, 56; para. [0024], [0065]), designed to ensure that the display screen displays the at least one predetermined symbol (Wolffsohn Fig. 1 - 14; Fig. 5; Fig. 6 - 52; para. [0009]), when the input interface receives from the individual an entry corresponding to the detection by the individual of the limit distance (Wolffsohn Fig. 1 - 16, 18; Fig. 6 - 54, 56; para. [0049], [0069]), the distance between the face of the individual and the electronic device obtained from the mapping sensor is kept as being the measured limit distance and the distance being used to compute the value of the visual correction (Wolffsohn para. [0050]-[0052]).
claim 3, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches the portable medium is an electronic device comprising at least display screen (Wolffsohn Fig. 6 - 52), an optical sensor (Wolffsohn Fig. 7; para. [0071], [0075), and an input interface (Wolffsohn Fig. 6 - 54, 56; para. [0065]), designed to ensure that the display screen displays the at least one predetermined symbol (Wolffsohn Fig. 1 - 14; Fig. 5; Fig. 6 - 52; para. [0009]), the optical sensor records images of the face of the individual, at least while the distance between his/her eyes and the electronic device changes (Wolffsohn para. [0072], [0073]), the distance between the eyes of the individual and the electronic device is computed from the images (Wolffsohn Fig. 7; para. [0072]-[0074]), when the input interface receives from the individual an entry corresponding to the detection by the individual of the limit distance (Wolffsohn Fig. 1 - 16, 18; Fig. 6 - 54, 56; para. [0049], [0069]), the corresponding computed distance is kept as being the measured limit distance, the corresponding computed distance being used to compute the value of the visual correction (Wolffsohn para. [0050]-[0052]).
	As to claim 4, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Wolffsohn further teaches the portable medium is an electronic device further comprising computation circuits with a microprocessor executing a program (Wolffsohn Fig. 1; para. [0028]), the portable medium being designed to ensure that at least the value of the visual correction is computed by the computation circuits within the portable medium (Wolffsohn para. [0052]).
claim 7, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches the individual has perfect far vision and wherein the individual is not wearing a pair of glasses (Wolffsohn Fig. 6).
	As to claim 11, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches the at least one predetermined symbol is selected from characters, numerals, numbers, sentences of text, duochrome tests, and images (Woffsohn Fig. 5) and wherein the electronic device is a smartphone or a tablet or a portable computer (Wolffsohn Fig. 6).
	As to claim 12, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance, an entry selected from a push of a button of the electronic device, a release of a button of the electronic device, a voice input, a mimic change of the face in the images, a rotation of the electronic device (Wolffsohn Fig. 1 - 20, 22; para. [0027]).
	As to claim 16, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches an electronic device that is a portable medium for determining a value of a visual correction need for near vision of an individual in an natural posture for near vision, the device comprising at least a display screen (Wolffsohn Fig. 1 - 14; Fig. 6 - 52; para. [0024], [0065]), a mapping sensor (Woffsohn Fig. 1 - 16, 18; Fig. 6 - 60; para. [0024], [0065]), an input interface (Wolffsohn Fig. 1 - 20, 22; Fig. 6 - 54, 56; para. [0024], [0065]), and 
	As to claim 17, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches a non-transitory computer readable medium on which is stored a microprocessor program adapted to perform the measurement method of claim 1 when installed and executed in an electronic device that is a portable medium for determining a value of a visual correction need for near vision of an individual in a natural posture for near vision, the electronic device comprising at least a display screen (Wolffsohn Fig. 1 - 14; Fig. 6 - 52; para. [0024], [0065]), a mapping sensor (Woffsohn Fig. 1 - 16, 18; Fig. 6 - 60; para. [0024], [0065]), an input interface (Wolffsohn Fig. 1 - 20, 22; Fig. 6 - 54, 56; para. [0024], [0065]), and computation circuits with a microprocessor (Wolffsohn Fig. 1; para. [0028]).
	As to claim 18, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Wolffsohn further teaches the portable medium is an electronic device further comprising computation circuits with a microprocessor executing a program (Wolffsohn Fig. 1; para. [0028]), the portable medium being designed to ensure that at least the value of the visual correction is computed by the computation circuits within the portable medium (Wolffsohn para. [0052]).

	
Claims 1-2, 4, 6, 11-12, 15-18, 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kanazawa (JP 2007-097707 - cited by Applicant; text references made to machine translation).
	As to claim 1, Kanazawa teaches a measurement method for determining a value of a visual correction need for near vison of an individual in a natural posture for near vision (Kanazawa Fig. 1; para. [0001]) wherein a recognizing limit distance is determined so that the individual is able to recognize at least one predetermined symbol disposed farther than the limit distance relatively to the individual (Kanazawa para. [0020], [0021]) and unable to recognize the at least one predetermined symbol disposed closer to the individual than the limit distance (Kanazawa para. [0020], [0021]), wherein a portable medium displaying the at least one predetermined symbol is displaced in front of the face and eyes of the individual to change a frontal distance between his/her eyes and the portable medium (Kanazawa Fig. 1 - 1; para. [0020], [0021]) and in which when a recognizing limit distance is detected by the individual, said limit distance is measured (Kanazawa Fig. 1 - 3a, 3b, 14; para. [0010], [0020], [0021]) and the value of the visual correction need is determined from the measured limit distance (Kanazawa para. [0022]-[0026]), the visual correction need comprises an accommodation compensation need (Kanazawa para. [0022]-[0026]).
	As to claim 2, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the portable device is an electronic device comprising at least a display screen (Kanazawa Fig. 1 - 7), a mapping sensor (Kanazawa Fig. 1 - 3a, 3b), and an input interface (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]), designed to ensure that the display screen displays the at 
	As to claim 4, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Kanazawa further teaches the portable medium is an electronic device further comprising computation circuits with a microprocessor executing a program (Kanazawa Fig. 2 - 50), the portable medium being designed to ensure that at least the value of the visual correction is computed by the computation circuits within the portable medium (Kanazawa Fig. 2 - 50; para. [0022]-[0026]).
	As to claim 6, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the individual has impaired far vision and wherein the individual is wearing a pair of glasses correcting his/her impaired far vision (Kanazawa Fig. 1 - 11; para. [0019] - a lens with corrective power according to distance prescription is inserted into the eye to be inspected).
	As to claim 11, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the at least one predetermined symbol is selected from characters, numerals, numbers, sentences of text, duochrome test and images (Kanazawa Fig. 1 - 7; Fig. 3 - 7a; para. [0009]) 
	As to claim 12, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]), an entry selected from a push button of the electronic device, a release of a button of the electronic device, a voice input, a mimic change of the face in the images, a rotation of the electronic device (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]).
	As to claim 15, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the value of the visual correction for the near vision is expressed as an ADDITION in diopter that is computed with ADDITION = 1/(NV) - 1/(D) (Kanazawa para. [0024]-[0026] - teaching Add = (1/N) - Fr * α, where Fr = Fi - (sphere correction), Fi = 1/L, Fr = 1/L - (sphere correction), thus for sphere correction = 0; Fr = Fi = 1/L.  In the case of no adjustment power (e.g. 0.5D, 0.66 D), then Add = 1/N - 1/L).
	As to claim 16, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches an electronic device that is a portable medium for determining a value of a visual correction need for near vision of an individual in an natural posture for near vision, the device comprising at least a display screen (Kanazawa Fig. 1 - 7), a mapping sensor (Kanazawa Fig. 1 - 3a, 3b), and an input interface (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]), and 
	As to claim 17, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches a non-transitory computer readable medium on which is stored a microprocessor program adapted to perform the measurement method of claim 1 when installed and executed in an electronic device that is a portable medium for determining a value of a visual correction need for near vision of an individual in a natural posture for near vision, the electronic device comprising at least a display screen (Kanazawa Fig. 1 - 7), a mapping sensor (Kanazawa Fig. 1 - 3a, 3b), and an input interface (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]), and computation circuits with a microprocessor (Kanazawa Fig. 2 - 50).
	As to claim 18, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Kanazawa further teaches the portable medium is an electronic device further comprising computation circuits with a microprocessor executing a program (Kanazawa Fig. 2 - 50), the portable medium being designed to ensure that at least the value of the visual correction is computed by the computation circuits within the portable medium (Kanazawa Fig. 2 - 50; para. [0022]-[0026]).
	As to claim 20, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Kanazawa further teaches the individual has impaired far vision and wherein the individual is wearing a pair of glasses correcting his/her impaired far vision (Kanazawa Fig. 1 - 11; para. [0019] - a lens with corrective power according to distance prescription is inserted into the eye to be inspected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolffsohn as applied to claims 2 and 3 above, and further in view of Huang (US 9,039,182).
	As to claim 5, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Wolffsohn further teaches the portable medium is an electronic device further comprising a data communication interface for exchanging data to and from an external computer (Wolffsohn Fig. 3 - 36; para. [0038]), but doesn’t specify the value of the visual correction is computed by the external computer.  In the same field of endeavor Huang teaches an eye testing method having an electronic device with a data communication interface for exchanging data to and from an external computer (Wolffsohn Fig. 4 - 100, 167, 168; col. 4:45-55) and computing test data by the external computer (Wolffsohn Fig. 4; col. 4:45-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to compute the visual correction value by the external computer since, as taught by Huang, transmitting and uploading test data allow for external computers to analyze/process the data so as to facilitate analysis to detect patterns and be presentable in a useful manner to healthcare provider (Huang col. 4:45-55).
	As to claim 19, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Wolffsohn further teaches the portable medium is an electronic device further comprising a data communication interface for exchanging data to and from an external computer (Wolffsohn Fig. 3 - 36; para. [0038]), but doesn’t specify the value of the visual correction is computed by the external computer.  In the same field of endeavor Huang teaches an eye testing method having . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolffsohn as applied to claim 11 above, and further in view of Walsh et al. (US 8,820,931 - Walsh).
	As to claim 14, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wolffsohn further teaches the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance, an entry selected from a push of a button of the electronic device, a release of a button of the electronic device, a voice input, a mimic change of the face in the images, a rotation of the electronic device (Wolffsohn Fig. 1 - 20, 22; para. [0027]).  Wolffsohn does not specify the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance voice input and wherein the electronic device is further configured to recognize specific words in the voice input and to modify the at least one predetermined symbol displayed according to recognized words.  
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa as applied to claim 11 above, and further in view of Walsh et al. (US 8,820,931 - Walsh).
	As to claim 14, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Kanazawa further teaches the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]), an entry selected from a push button of the electronic device, a release of a button of the electronic device, a voice input, a mimic change of the face in the images, a rotation of the electronic device (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]). 
	Kanazawa does not specify the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance voice input and wherein the electronic device is further configured to recognize 
	In the same field of endeavor Walsh teaches an eye testing method having an electronic device with voice input such that the electronic device is further configured to recognize specific words in the voice input and to modify the at least one predetermined symbol displayed according to recognized words (Walsh Fig. 42 - 4202; col. 96:10-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the electronic device with voice input that recognizes specific words and to modify at least one predetermined symbol since, as taught by Walsh, using such voice recognition input allows the test to automate and select the next symbols to determine letter recognition accuracy (Walsh col. 96:34-58).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolffsohn as applied to claim 1 above, and further in view of Randle (US 4,778,268).
	As to claim 10, Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches the computer distance comprises an up computed distance and a down computed distance (Wolffsohn Fig. 5 - 40, 44; Fig. 7 - 0, 1, 2; para. [0044]-[0046], [0051] - discussing and showing moving the device toward or away and repeating the measurement to obtain the blurred image), the up computed distance corresponding to the limit distance detected by the individual while the distance between his/her eyes and the electronic device increases starting with the electronic device closest as possible to his/her face (Wolffsohn Fig. 7 - 0, 1, 2; para. [0051]), the down computed distance corresponding to 
	Wolffsohn does not detail the computed distance is an average of the two computed distances.  In the same field of endeavor Randle teaches an accommodation test providing an up computed distance corresponding to increasing a distance between the individual and the device/stimulus, and a down computed distance corresponding to decreasing a distance between the individual and the device/stimulus, and averaging the distances (Randle Fig. 1 - 72, 23; col. 4:55-64; col. 6:15-20; col. 7:56-68; col. 8:1-3; col. 8:9-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to average the up and down computed distances since, as taught by Randle, such averaging allows for determining an accurate mean near point of vision because of the high variability of biological response systems (Randle col. 7:56-68; col. 8:1-3; col. 8:9-45).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa as applied to claim 1 above, and further in view of Randle (US 4,778,268).
	As to claim 10, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the input interface receiving from the individual an entry corresponding to the detection by the 
	In the same field of endeavor Randle teaches an accommodation test providing an up computed distance corresponding to increasing a distance between the individual and the device/stimulus, and a down computed distance corresponding to decreasing a distance between the individual and the device/stimulus, and averaging the distances (Randle Fig. 1 - 72, 23; col. 4:55-64; col. 6:15-20; col. 7:56-68; col. 8:1-3; col. 8:9-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention measure an up computed distance and a down computed distance and average the distances since, as taught by Randle, such distance measuring and averaging allows for determining an accurate mean near point of vision because of the high variability of biological response systems (Randle col. 7:56-68; col. 8:1-3; col. 8:9-45).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolffsohn.
	As to claim 8 (as understood), Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches an initial step of the method, before the electronic device is displaced to change the distance between the eyes and the electronic device, the electronic device is calibrated to determine the projection ratio (Wolffsohn para. [0042]).  While Wolffoshon teaches calibrating and using the angular subtence of the δ = 2 arctan (d/2D), Wolffsohn doesn’t specify the units of degrees/pixel.  From the equation/variables, δ has the units of degrees and d is given as the actual size of the image.  However d can be converted to units of pixels by knowing the image/display pixel size as discussed in para. [0042].  For small angles arctan(x) ≈ x, thus δ/2 ≈ d/2D which can be rearranged to δ/d that would have units of degrees per pixel given d in pixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the projection ratio as degrees/pixel since, as taught by Wolffsohn, it is known to calculate the angular subtence of the image (Wolffsohn para. [0042]).
	As to claim 9 (as understood), Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wolffsohn further teaches an initial step of the method, before the electronic device is displaced to change the distance between the eyes and the electronic device, the electronic device is calibrated to determine the projection ratio using a reference object of known size that is arranged to be imaged in the recorded images (Wolffsohn para. [0042] - known pixel size of the image display).  While Wolffoshon teaches calibrating and using the angular subtence .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolffsohn as applied to claim 11 above, and further in view of Vroman et al. (US 2006/0078858 - Vroman).
	As to claim 13 (as understood), Wolffsohn teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Wolffsohn further teaches the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance, an entry selected from a push of a button of the electronic device, a release of a button of the electronic device, a voice input, a mimic change of the face in the images, a rotation of the electronic device (Wolffsohn Fig. 1 - 20, 22; para. [0027]).  
	Wolffsohn does not specify the at least one predetermined symbol comprises at least one sentence of text or duochrome tests and the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual 
	In the same field of endeavor Vroman teaches an eye measurement method with an electronic device having a input interface and at least one predetermined symbol of a sentence of text (Vroman Fig. 1 - 10, 20, 30; Fig. 5 - 10, 20, 30), wherein the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance a voice input corresponding to the reading of the at least one sentence of text or of duochrome tests (Vroman para. [0055]), and wherein the electronic device is further configured to compute the reading speed (Vroman para. [0017], [0055]), and as soon as the computed reading speed is modified to a predetermined amount, the computation circuits keeps the corresponding computed distance as being the limit distance (Vroman Fig. 5 - 115, 120, D; para. [0042], [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use voice input and determine reading speed since, as taught by Vroman, such reading speed determination is well known in the art for the purpose of assessing vision characteristics (Vroman para. [0017], [0062]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa as applied to claim 11 above, and further in view of Vroman et al. (US 2006/0078858 - Vroman).
	As to claim 13 (as understood), Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Kanazawa further teaches the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]), an entry selected from a push button of the electronic device, a release of a button of the electronic device, a voice input, a mimic change of the face in the images, a rotation of the electronic device (Kanazawa Fig. 1 - 4, 5; para. [0021], [0022]).  
	Kanazawa does not specify the at least one predetermined symbol comprises at least one sentence of text or duochrome tests and the input interface is configured to receive from the individual as the entry corresponding to the detection by the individual of the limit distance a voice input corresponding to the reading of the at least one sentence of text or of duochrome tests and wherein the electronic device is further configured to compute the reading speed and as soon as the computed reading speed is modified to a predetermined amount, the computation circuits keeps the corresponding computed distance as being the limit distance.
	In the same field of endeavor Vroman teaches an eye measurement method with an electronic device having a input interface and at least one predetermined symbol of a sentence of text (Vroman Fig. 1 - 10, 20, 30; Fig. 5 - 10, 20, 30), wherein the input interface is configured to receive from the individual as the entry corresponding to the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shearer (US 9,468,370) is cited for teaching a method/device for determining a value of visual correction similar to claim 1.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 14, 2021